Exhibit 10.41 DEMAND PROMISSORY NOTE $250,000Date: January 4, 2010 FOR VALUE RECEIVED, the undersigned jointly and severally promise to pay to the order of Warren Breslow, the sum of Two Hundred Fifty Thousand Dollars and no/100 ($250,000.00), together with interest of 10% per annum on the unpaid balance. The entire principal and any accrued interest shall be fully and immediately payable UPON DEMAND of any holder thereof. ”Borrower” Aura Systems, Inc. Melvin Gagerman Chief Executive Officer Dated: January 4, 2010
